      Case 4:18-cr-00575 Document 35 Filed in TXSD on 10/29/18 Page 1 of 8



                      UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 UNITED STATES OF AMERICA                           §
                                                    §
                    v.                              §            CRIMINAL NO. 4:18-CR-575
                                                    §                  (HUGHES)
 JACK STEPHEN PURSLEY,                              §
   AKA STEVE PURSLEY,                               §
            Defendant.                              §

                      GOVERNMENT’S REPLY TO
       DEFENDANT’S OPPOSITION TO MOTION FOR RULE 15 DEPOSITION

       The United States of America, by and through undersigned counsel, hereby files this Reply

to Defendant’s Opposition to Motion for Rule 15 Deposition.

                                        BACKGROUND

       Defendant Pursley, a Houston-based attorney, was charged by Indictment with one count

of conspiracy to defraud the United States, in violation of 18 U.S.C. § 371 (Count One), and three

counts of attempted tax evasion with respect to his personal taxes for 2009 and 2010 (Counts Two

and Three) and the taxes of the individual identified as “Co-Conspirator 1” in the Indictment

(Count Four). (Doc. 1). The charges relate to Defendant Pursley’s participation with Co-

Conspirator 1 in a scheme to repatriate more than $18 million in untaxed proceeds of Co-

Conspirator 1’s offshore oil-rig staffing business sitting in the Isle of Man. The goal of the scheme

was to repatriate the funds in a manner designed to conceal the receipt from the Internal Revenue

Service and to enrich Defendant Pursley and Co-Conspirator 1.

       On October 11, 2018, the Government filed a motion under Rule 15 of the Federal Rules

of Criminal Procedure seeking approval of the Court for a deposition of Kerry Smith, an Isle of

Man witness, who possesses material information about her meetings and contacts with Defendant
      Case 4:18-cr-00575 Document 35 Filed in TXSD on 10/29/18 Page 2 of 8



Pursley about the ownership of Southeastern Shipping and the movement of funds from

Southeastern Shipping back to the United States – conduct at the core of the indicted charges.

       Defendant Pursley objects to the motion on three principal grounds: (1) that the request

purportedly does not seek material information that would lead to admissible testimony; (2) that

Ms. Smith is not an unavailable witness; and (3) that the Government waited too long to file its

motion.

                                          DISCUSSION

I.     MS. SMITH’S DEPOSITION SHOULD RESULT IN TESTIMONY THAT IS
       BOTH MATERIAL AND ADMISSIBLE AT TRIAL

       Taking an overseas deposition for use in a criminal case is a two-step process. The first

step is that the requesting party, here the Government, seeks to obtain the Court’s order for such a

deposition pursuant to Rule 15 of the Federal Rules of Criminal Procedure. As noted above, the

Government has made a motion for such an order.

       The second step in the case of a Government-requested deposition is that the Government

seek the assistance of the foreign government to conduct such a deposition. In order to expedite

this request, the Government has submitted a supplemental Mutual Legal Assistance Treaty

request seeking to compel the deposition testimony to the Department of Justice’s Office of

International Affairs – the Competent Authority in the United States for such requests. That request

is necessarily conditioned on the Government receiving this Court’s permission in advance to

conduct such a deposition. OIA has advised the undersigned that it will await the receipt of the

Court’s order, if any, prior to submitting the supplemental treaty request. Davis Decl. at ¶ 6.

       In order for it to be used at trial, the defendant should have the opportunity to cross-examine

the witness, and the defendant’s presence is generally required by the rule. See Rule 15(c)(2)

(“Except as authorized by Rule 15(c)(3), a defendant who is not in custody has the right upon


                                                 2
      Case 4:18-cr-00575 Document 35 Filed in TXSD on 10/29/18 Page 3 of 8



request to be present at the deposition, subject to any conditions imposed by the court. If the

government tenders the defendant’s expenses as provided in Rule 15(d) but the defendant still fails

to appear, the defendant — absent good cause — waives both the right to appear and any objection

to the taking and use of the deposition based on that right.”). The Government would tender the

payment of reasonable travel and subsistence expenses for one attorney and the defendant to attend

the deposition, and the costs of the deposition transcript, as required by Rule 15(d).

       Defendant Pursley asserts in his opposition filed on October 22 that “[a]s a practical and

constitutional matter, Pursley would not be able to attend Ms. Smith’s deposition in the Isle of

Man and that is a requirement of the statute and Sixth Amendment confrontation clause.” Def.

Opp. at 10. However, prior to the filing of the motion, the Government consulted with defense

counsel about this issue and was told in an email on October 12, 2018, that “Pursley wants to go

to Isle of Man.” See Declaration of N. Davis, Exh. 1 (E-mail of A. Arnett). The only impediment

identified by the defendant is that he surrendered his passport to the Government prior to

indictment and might have trouble getting his passport back in order to travel to the Isle of Man.

This is not an issue, as the passport is in the custody of the case agent (kept in a locked safe) and

would be provided to the defendant upon the Court’s granting permission for the defendant to

attend the deposition. Defendant Pursley does not otherwise elucidate the nature of the

“constitutional matter” that would preclude his attendance at Ms. Smith’s deposition.

       In the supplemental request to the Isle of Man, the Government has requested that the

deposition be conducted in the same manner that the testimony would be conducted in federal

court, viz., under oath (administered by a Consular Officer or the presiding court officer, likely the

so-called “High Bailiff”) with direct, cross, redirect, and recross examinations by the parties. The

Government has also requested that the deposition be both audio- and videotaped so that the



                                                  3
       Case 4:18-cr-00575 Document 35 Filed in TXSD on 10/29/18 Page 4 of 8



testimony would be available to be played for the jury at trial, and the Government would also

have the deposition transcribed and provide a copy of the transcript to the defendant. The

Government would also seek court-ordered immunity for Ms. Smith prior to her testimony.

        The Court, of course, would determine the ultimate admissibility of the deposition

testimony at trial, but the intent is to create a deposition that would result in admissible testimony

for use at trial.

        Defendant Pursley also claims that Ms. Smith’s testimony would not be material, but

acknowledges that she worked for Isle of Man Financial Trust Limited (“IOMFTL”) (and its

successor company, Boston Limited) – the company that administered Co-Conspirator 1’s offshore

company1 – and that she had meetings with the defendant. Although certain of the Government

witnesses may be able to testify to some of the same meetings, they would not be able to testify

about all of them or about Smith’s direct communications with Defendant Pursley. And although

Pursley claims that the related documents “speak for themselves,” he also has not agreed to their

admissibility. Doc. 23, Def. Opp. at 6.

II.   MS. SMITH IS NOT AN AVAILABLE WITNESS

      Defendant Pursley argues that the Government has not shown that Ms. Smith is not available

to appear at trial. But the defendant does not and cannot dispute that Ms. Smith is beyond the




1
   Defendant Pursley implies that there was something nefarious in the Government’s use of the
moniker “Co-Conspirator 1” and others in like fashion in the indictment. Def. Opp. at 1, 7. In
doing so, however, the Government was following the dictates of the U.S. Attorney’s Manual,
Section 9-11.130 - Limitation On Naming Persons As Unindicted Co-Conspirators, which states,
“In the absence of some significant justification, federal prosecutors generally should not identify
unindicted co-conspirators in conspiracy indictments. The practice of naming individuals as
unindicted co-conspirators in an indictment charging a criminal conspiracy has been severely
criticized in United States v. Briggs, 514 F.2d 794 (5th Cir. 1975).” The defense could have, but
did not, seek a bill of particulars for the Government to name those individuals who are identified
but not named in the indictment.

                                                  4
      Case 4:18-cr-00575 Document 35 Filed in TXSD on 10/29/18 Page 5 of 8



process of this Court and has thus far refused to speak to the Government, much less agree to come

to the United States for trial. Short of being compelled to appear for a deposition in her home

country, there is no way for the Government to obtain her testimony for trial.

      Defendant Pursley asserts that there might be other “available” witnesses from the company,

who could serve Ms. Smith’s role to authenticate documents at trial. However, prior to trial, the

Government sought interviews of two other potential IOMFTL witnesses – Andrew Thomas and

Andrew Mellor – both of whom, like Smith, refused to be interviewed. See Davis Decl., Exhs. 2

and 3. In any event, as is the Government’s prerogative when it comes to choosing its witnesses,

the Government now seeks the deposition testimony only of Smith, who met and communicated

directly with the defendant, for use at trial.

        The Government notes that the defendant has been provided with full discovery, including

the documents related to Ms. Smith, and all memoranda of interviews, including of individuals not

intended to be used at trial. As Ms. Smith has not been previously interviewed by the Government,

there is no memorandum of interview related to her.

III. THE MOTION FOR A RULE 15 DEPOSITION WAS TIMELY

        Defendant Pursley asserts that the motion for a Rule 15 deposition should have been done

prior to trial, and further asserts, without any support, that Government’s alleged failure to do so

was done for the purpose of delay. Def. Opp. at 10-11. Defendant Pursley misconstrues Rule 15.

Rule 15 depositions are not required to occur pre-indictment. A Rule 15 deposition, by its express

terms, contemplates that such depositions will be conducted post-indictment. See Rule 15(a)

(“When Taken. (1) In General. A party may move that a prospective witness be deposed in order

to preserve testimony for trial.”). Until indictment, there are no parties and no defendant. United

States v. McHan, 101 F.3d 1027, 1037 (4th Cir. 1996) (“Federal Rule of Criminal Procedure 15(a)



                                                 5
      Case 4:18-cr-00575 Document 35 Filed in TXSD on 10/29/18 Page 6 of 8



speaks only of depositions by ‘a party’ of ‘a prospective witness of a party.’ Because, in this case,

McHan had not yet been indicted or charged when Cunningham testified before the grand jury,

Rule 15 was not an available avenue for preserving Cunningham’s testimony.”). Notwithstanding

the plain language of Rule 15, a few courts have allowed pre-indictment depositions of putative

trial witnesses in unique circumstances. See, e.g., In re Grand Jury Proceedings, 697 F. Supp. 2d

262, 267-68 (D.R.I. 2010) (allowing pre-indictment deposition of terminally ill witnesses, calling

it “without question a close call”; court issued order governing procedures for depositions,

reserving the issue of admissibility at trial). Cf. United States v. Hayes, 231 F.3d 663, 669 (9th Cir.

2000) (Massiah rights not triggered by pre-indictment deposition of detained material witnesses

who were scheduled to graduate and leave the United States; court did not decide propriety of Rule

15 deposition, but noted that “[t]he government acknowledges that Rule 15 clearly contemplates

that depositions taken pursuant to its terms are taken post-indictment”).

       In sum, nothing in Rule 15 requires that pretrial depositions occur pre-indictment, and post-

indictment depositions avoid sticky questions about the applicability of post-indictment discovery

obligations and the right to counsel in the context of a pre-indictment deposition. The Government

filed its motion for a Rule 15 deposition three weeks after indictment and in compliance with the

motions’ deadline. Thus, there was no inexcusable delay.

       Defendant Pursley also asserts that the deposition would interfere with his trial preparation.

But should the Court grant the motion and after the supplemental request is transmitted to the Isle

of Man, the Government intends to seek an application to toll the statute of limitations as provided

in the Speedy Trial Act, 18 U.S.C. § 3161(h)(8). That section provides:

       The following periods of delay shall be excluded in computing the time within
       which an information or an indictment must be filed, or in computing the time
       within which the trial of any such offense must commence: . . . Any period of delay,
       not to exceed one year, ordered by a district court upon an application of a party


                                                  6
      Case 4:18-cr-00575 Document 35 Filed in TXSD on 10/29/18 Page 7 of 8



       and a finding by a preponderance of the evidence that an official request, as defined
       in section 3292 of this title, has been made for evidence of any such offense and
       that it reasonably appears, or reasonably appeared at the time the request was made,
       that such evidence is, or was, in such foreign country.

18 U.S.C. § 3161(h)(8). Thus, the taking of the deposition need not impair either Defendant

Pursley’s speedy trial rights or trial preparation.

                                          CONCLUSION

       For the reasons stated herein and in the Government’s Motion for a Rule 15 Deposition,

the United States requests that the Court grant the Motion for a Rule 15 Deposition.

DATED:         October 29, 2018

                                                          Respectfully Submitted,

                                                          RYAN K. PATRICK
                                                          United States Attorney
                                                          Southern District of Texas


                                               By:        /s/ Nanette L. Davis
                                                          Nanette L. Davis, Senior Litigation Counsel
                                                          Nanette.L.Davis@usdoj.gov
                                                          Grace E. Albinson, Trial Attorney
                                                          Grace.E.Albinson@usdoj.gov
                                                          Sean P. Beaty, Trial Attorney
                                                          Sean.P.Beaty@usdoj.gov
                                                          U.S. Department of Justice, Tax Division
                                                          601 D Street, N.W., Room 7634
                                                          Washington, DC 20004
                                                          (202) 514-8030/616-3311/616-2717




                                                      7
      Case 4:18-cr-00575 Document 35 Filed in TXSD on 10/29/18 Page 8 of 8



                       UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 UNITED STATES OF AMERICA                        §
                                                 §
                     v.                          §             CRIMINAL NO. 4:18-CR-575
                                                 §                   (HUGHES)
 JACK STEPHEN PURSLEY,                           §
   AKA STEVE PURSLEY,                            §
            Defendant.                           §


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 29, 2018, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to all counsel of record.



                                          By:        /s/ Nanette L. Davis
                                                     Nanette L. Davis, Senior Litigation Counsel
                                                     Nanette.L.Davis@usdoj.gov
                                                     Grace E. Albinson, Trial Attorney
                                                     Grace.E.Albinson@usdoj.gov
                                                     Sean P. Beaty, Trial Attorney
                                                     Sean.P.Beaty@usdoj.gov
                                                     U.S. Department of Justice, Tax Division
                                                     601 D Street, N.W., Room 7634
                                                     Washington, DC 20004
                                                     (202) 514-8030/616-3311/616-2717




                                             8
